Citation Nr: 0636859	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  95-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a disability 
manifested by chest pain.

3.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1977, and from December 1979 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

Board decisions in May 1997 and December 2000 remanded the 
appeal for further evidentiary and procedural development.


FINDINGS OF FACT

1.  Gastroesophageal reflux disease (GERD) is not shown by 
competent medical evidence to have a nexus or relationship to 
service.

2.  A disability manifested by chest pain is not shown by 
competent medical evidence to have a nexus or relationship to 
service.

3.  The veteran does not have prostatitis.




CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A disability manifested by chest pain was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303.

3.  Prostatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004, 
September and December 2005 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal.  The claims were thereafter readjudicated in the 
March 2006 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  The Board notes that the 
veteran, without good cause, failed to report for a VA 
examination scheduled in March 2002.  Although VA has a duty 
to assist the claimant in developing a claim, that duty is 
not a one-way street.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2006); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arteriosclerosis are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Gastroesophageal reflux disease

Background

Service medical records show findings of gastroenteritis in 
June 1980, November 1986, and May 1991.  An upper GI in 1992 
was noted as normal.  Records are negative for complaints, 
treatment, or diagnosis of GERD.

At the veteran's January 1995 VA examination, he reported 
slight GERD.  The veteran described episodes of indigestion, 
particularly to milk and diary products which caused some 
retrosternal distress.  No proven peptic ulcer disease was 
noted.  There was no hiatal hernia, but there was a mild 
gastroesophageal reflux.  The abdomen was soft with no 
palpable masses.  The diagnosis included chest pain, etiology 
undetermined, possible gastroesophageal reflux.

At his June 1995 RO hearing, the veteran testified that he 
had bouts with gastroenteritis while in service in the 1980s 
and was given Kaopectate and Mylanta.  

In May 1997, the appeal was remanded for a VA examination and 
opinion addressing the etiology of the disorder.

An October 1997 VA examination noted complaints of lactose 
intolerance, a lot of indigestion, and lower substernal chest 
pain.  The examiner's clinical assessment was irritable bowel 
syndrome and pylorospasm. 

A June 1998 upper GI was performed at the VA.  The impression 
was medium sized sliding hiatal hernia with mid grade 
gastroesophageal reflux and presence of Schatzki ring.  A 
July 1998 letter from the VA examiner noted that the veteran 
was seen in October 1997 and had gastroesophageal reflux by 
history.  The examiner indicated that this could cause his 
chest complaints, but they were not service related.  

In December 2000, the Board remanded the appeal for a VA 
examination and opinion.

The veteran failed to report for a VA examination scheduled 
at the VA Medical Center in March 2002.

In October 2003 the appeal was again remanded for further 
development to include VCAA notification.

A response from the Social Security Administration in 
September 2005 indicated that the veteran was not entitled to 
disability or Social Security Insurance Benefits and they had 
no medical evidence on file.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for GERD.  Service medical 
records do not show a diagnosis of GERD.  The veteran was 
treated for gastroenteritis in June 1980, November 1986, and 
May 1991.  An upper GI in 1992 was noted as normal.  Service 
medical records are negative for complaints, treatment, or 
diagnosis of GERD.

Although in the January 1995 VA examination, the examiner 
noted possible gastroesophageal reflux, he was not clinically 
diagnosed with GERD until an upper gastrointestinal series in 
1998.

The July 1998 letter from the VA examiner noted that the 
veteran was seen in October 1997 and had gastroesophageal 
reflux by history.  The examiner indicated that this could 
cause his chest complaints, but these were not service 
related.  

Given that the GERD was not diagnosed 1998 and there is no 
competent medical evidence that the GERD is etiologically 
related to service, service connection must be denied.

The Board has considered the appellant's arguments regarding 
the etiology of his disability; however, he is a layman who 
is not trained in the field of medicine. Hence, the veteran 
is not competent to offer an opinion addressing questions 
involving medical diagnosis or causation as presented in this 
case.  Espiritu v. Brown, 2 Vet. App. 492 (1992).

B.  Chest pain.

Background

Service medical records show complaints of chest pain in 
1982, 1983, 1989, and 1992.  In 1982 and 1983, 
costochondritis was assessed.  No cardiac condition was found 
for the chest pain complaints.  An x-ray in 1991 showed no 
significant chest abnormality.  An October 1992 report noted 
that the chest discomfort could possibly be from the 
esophagitis.  

At his January 1995 VA examination, the veteran reported that 
while in service he had an episode of retrosternal chest 
pain; which was thoroughly investigated with stress test and 
an electrocardiogram; all of which were within the range of 
normal.  The examiner noted no history of hypertension or 
heart disease.  The veteran's blood pressure was normal.  All 
peripheral pulses were present.  The diagnosis included chest 
pain of undetermined etiology.  The cardiac examination was 
entirely normal.  

At his June 1995 RO hearing, the veteran testified that while 
in Iceland he developed a periodic dull chest pain with 
difficulty in breathing at altitude while in flight on 
occasion.  The veteran reportedly underwent a stress test and 
a sonogram but no heart malfunctions were diagnosed.  The 
veteran also indicated that while in Bermuda in 1981 he had 
problems with chest pressure.  He also was seen for an 
erratic heart beat.  He was told his heart was okay.  

In May 1997, the appeal was remanded for a VA examination to 
secure an opinion addressing the etiology of the disorder.

An October 1997 VA examination noted complaints of lactose 
intolerance, a lot of indigestion, and lower substernal chest 
pain.  The electrocardiogram showed normal sinus rhythm rate 
with left axis deviation and borderline intraventricular 
conduction delay.  The examination showed a borderline 
electrocardiogram.

A July 1998 letter from the VA examiner noted that the 
veteran was seen in October 1997 and had gastroesophageal 
reflux by history.  The examiner indicated this reflux could 
cause his chest complaints, but these complaints were not 
service connected.

In December 2000, the Board remanded the appeal for a VA 
examination and opinion.

The veteran failed to report for a VA examination scheduled 
at the VA Medical Center in March 2002.

In October 2003 the appeal was again remanded for further 
development to include VCAA notification.

A response from the Social Security Administration in 
September 2005 indicated that the veteran was not entitled to 
disability or Social Security Insurance Benefits and they had 
no medical evidence on file.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a disability manifested by chest pain.

Service medical records show that the veteran was seen for 
complaints of chest pain in 1982, 1983, 1989, and 1992.  In 
1982 and 1983, costochondritis was assessed, but no cardiac 
condition was found.  An x-ray in 1991 showed no significant 
chest abnormality.  An October 1992 report noted that the 
chest discomfort could possibly be from the esophagitis.  
Service medical records are negative for treatment or 
diagnosis of hypertension or coronary artery disease.

Although the October 1997 VA examiner noted complaints of 
lower substernal chest pain, this examiner noted in a July 
1998 letter that the chest complaints could be related to 
GERD, which was not service related.  There is no medical 
evidence that the veteran currently has service related 
hypertension or coronary artery disease, or has a service 
related heart disability which causes substernal chest pain.  

There is no medical evidence of record to indicate that the 
veteran has hypertension or coronary artery disease which was 
present in service, nor is there any evidence that a 
hypertension or coronary artery disease was present to a 
compensable degree within one year of his separation from 
active duty.  See 38 C.F.R. §§ 3.307, 3.309(a).  Hence, the 
preponderance of the evidence is against finding a disability 
manifested by chest pain, separate from symptoms associated 
with the veteran's GERD.  Accordingly, as the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable.  Service connection for a 
disability manifested by chest pain is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Prostatitis

Background 

Service medical records show that the veteran was treated for 
prostatitis in November 1982 and August 1993.

The January 1995 VA examination noted one episode of mild 
prostatitis.  On examination the prostate was slightly 
enlarged and did not feel boggy.  There were no masses and 
the testes, epididymis, and scrotum were normal.  The 
diagnosis was prostatitis, mild; no recurrence.

At his June 1995 RO hearing, the veteran testified that he 
had prostate problems for the last three years while in 
service.  He stated he was put on anti-inflammatories and 
antibiotics.  The veteran reported continued problems. 

In May 1997, the appeal was remanded for a VA examination and 
to secure an opinion addressing the etiology of the disorder.

At his October 1997 VA examination, the diagnoses included 
history of mild prostatitis and nonspecific urethritis, no 
active disease; mild erectile dysfunction, not related, 
etiology undefined.

A July 1998 letter from the VA examiner noted that the 
veteran was seen in October 1997.  The examiner believed that 
it was likely that his prior symptoms could be related to his 
prior episodes of prostatitis in 1991 and 1992.  The examiner 
indicated that the veteran's symptoms; however, were more 
commonly associated with benign enlargement of the prostate 
(BPH).  These symptoms were judged to be common in men as 
they age.  The veteran's erection problems were judged to be 
unrelated to his past infections.

In December 2000, the Board remanded the appeal for a VA 
examination and opinion.

The veteran failed to report for a VA examination scheduled 
at the VA Medical Center in March 2002.

In October 2003 the appeal was again remanded for further 
development to include VCAA notification.

A response from the Social Security Administration in 
September 2005 indicated that the veteran was not entitled to 
disability or Social Security Insurance Benefits and they had 
no medical evidence on file.

Analysis

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for prostatitis.  Service medical records 
show that the veteran was treated for prostatitis in November 
1982 and August 1993, however, a January 1995 VA examination 
did not find recurrence or residual disability.  

More significantly, there is no medical evidence that the 
veteran currently has prostatitis.  The October 1997 VA 
examination did not diagnose prostatitis, and in July 1998 
the VA examiner's noted an enlarged prostate, but indicated 
the appellant's symptoms were more commonly associated with 
benign prostate enlargement which was common in men as they 
age.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As noted above, the veteran asserts that he is entitled to 
service connection for prostatitis; however, there is no 
medical evidence of record, which establishes that he 
currently has this disability, or evidence that any such 
disorder is related to service.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to a disability manifested by chest pain is 
denied.

Entitlement to service connection for prostatitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


